[a1043creditopportunityi001.jpg]
CONFIDENTIAL & PROPRIETARY EXECUTION VERSION This company is the general partner
of Apollo Credit Opportunity Fund I, L.P. and earns the “carried interest” on
COF I profits. Apollo Credit Opportunity Advisors I, L.P. Third Amended and
Restated Limited Partnership Agreement Dated January 12, 2011 and made effective
as of July 14, 2009 THE TRANSFER OF THE PARTNERSHIP INTERESTS DESCRIBED IN THIS
AGREEMENT IS RESTRICTED AS DESCRIBED HEREIN.



--------------------------------------------------------------------------------



 
[a1043creditopportunityi002.jpg]
TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS
............................................................................................................2
ARTICLE 2 FORMATION AND ORGANIZATION
....................................................................5 Section
2.1 Formation
...........................................................................................................5
Section 2.2 Name
..................................................................................................................5
Section 2.3 Offices
................................................................................................................5
Section 2.4 Term of the Partnership
.....................................................................................6
Section 2.5 Purpose of the Partnership
.................................................................................6
Section 2.6 Actions by the Partnership
.................................................................................6
Section 2.7 Admission of Limited Partners
..........................................................................6
ARTICLE 3 CAPITAL
....................................................................................................................7
Section 3.1 Contributions to Capital
.....................................................................................7
Section 3.2 Rights of Partners in Capital
..............................................................................8
Section 3.3 Capital Accounts
................................................................................................8
Section 3.4 Allocation of Profit and Loss
.............................................................................9
Section 3.5 Tax Allocations
................................................................................................10
Section 3.6 Reserves; Adjustments for Certain Future Events
...........................................10 Section 3.7 Finality and Binding
Effect of General Partner’s Determinations ...................11 ARTICLE 4
DISTRIBUTIONS
....................................................................................................11
Section 4.1 Distributions
.....................................................................................................11
Section 4.2 Withholding of Certain Amounts
.....................................................................12 Section
4.3 Limitation on Distributions
..............................................................................13
ARTICLE 5 MANAGEMENT
......................................................................................................13
Section 5.1 Rights and Powers of the General Partner
.......................................................13 Section 5.2 Delegation
of Duties
........................................................................................14
Section 5.3 Transactions with Affiliates
.............................................................................15
Section 5.4 Expenses
..........................................................................................................15
Section 5.5 Rights of Limited Partners
...............................................................................15
Section 5.6 Other Activities of Partners
.............................................................................15
Section 5.7 Duty of Care; Indemnification
.........................................................................16
ARTICLE 6 ADMISSIONS, TRANSFERS AND WITHDRAWALS
.........................................17 Section 6.1 Admission of Additional
Limited Partners; Effect on Points ..........................17 Section 6.2
Admission of Additional General Partner and Transfer
..................................18 Section 6.3 Transfer of Interests of
Limited Partners .........................................................18
Section 6.4 Withdrawal of Partners
....................................................................................19
Section 6.5 Pledges
.............................................................................................................20



--------------------------------------------------------------------------------



 
[a1043creditopportunityi003.jpg]
ARTICLE 7 POINTS
.....................................................................................................................21
Section 7.1 Allocation of Points
.........................................................................................21
Section 7.2 Effect of Withdrawal on Points
........................................................................22
ARTICLE 8 DISSOLUTION AND LIQUIDATION
...................................................................22 Section
8.1 Dissolution and Liquidation of Partnership
.....................................................22 ARTICLE 9 GENERAL
PROVISIONS
.......................................................................................23
Section 9.1 Amendment of this Agreement
........................................................................23
Section 9.2 Special Power-of-Attorney
..............................................................................23
Section 9.3 Notices
.............................................................................................................25
Section 9.4 Agreement Binding Upon Successors and Assigns
.........................................25 Section 9.5 Merger, Consolidation,
etc.
..............................................................................25
Section 9.6 Governing Law
................................................................................................26
Section 9.7 Termination of Right of Action
.......................................................................26
Section 9.8 Confidentiality
.................................................................................................26
Section 9.9 Not for Benefit of Creditors
.............................................................................27
Section 9.10 Consents
...........................................................................................................27
Section 9.11 Reports
.............................................................................................................27
Section 9.12 Filings
..............................................................................................................27
Section 9.13 Miscellaneous
..................................................................................................28



--------------------------------------------------------------------------------



 
[a1043creditopportunityi004.jpg]
APOLLO CREDIT OPPORTUNITY ADVISORS I, L.P. A Delaware Limited Partnership THIRD
AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT THIRD AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT of APOLLO CREDIT OPPORTUNITY ADVISORS I, L.P. (the
“Partnership”) by and among Apollo COF I Capital Management, LLC, a Delaware
limited liability company, as the sole general partner (the “General Partner”),
and the persons whose names and addresses are set forth in the Schedule of
Partners under the caption “Limited Partners” as the limited partners is dated
January 12, 2011 and made effective as of July 14, 2009 (the “Agreement”). W I T
N E S S E T H : WHEREAS, on June 25, 2009, Apollo COF I Capital Management, LLC
filed with the Secretary of State of the State of Delaware a Certificate of
Limited Partnership to form Apollo Credit Opportunity Advisors I, L.P. as a
limited partnership under the Delaware Revised Uniform Limited Partnership Act,
pursuant to an agreement among Apollo COF I Capital Management, LLC, as sole
general partner, and Apollo Principal Holdings V, L.P. as initial limited
partner (the “Original Agreement”); WHEREAS, the parties amended and restated
the Original Agreement in its entirety as of July 14, 2009 (the “Amended
Agreement”); WHEREAS, the parties amended and restated the Amended Agreement in
its entirety as of July 14, 2009 (the “Second Amended Agreement”); WHEREAS,
pursuant to a transfer agreement, dated December 31, 2009, between Apollo
Principal Holdings V, L.P. (“APH V”) and Apollo Principal Holdings IX, L.P.
(“APH IX”), APH V transferred, delivered and conveyed its entire limited partner
interest in the Partnership to APH IX and, contemporaneously therewith, APH IX
was admitted to the Partnership as a substitute limited partner of the
Partnership and APH V withdrew from the Partnership as a limited partner; and
WHEREAS, the parties wish to amend and restate the Second Amended Agreement in
its entirety to reflect the admission of APH V as a substitute limited partner
of the Partnership in place of APH IX and to make certain additional
modifications thereto. NOW, THEREFORE, the parties hereby agree as follows:



--------------------------------------------------------------------------------



 
[a1043creditopportunityi005.jpg]
2 ARTICLE 1 DEFINITIONS “Act” means the Delaware Revised Uniform Limited
Partnership Act, as in effect on the date hereof and as amended from time to
time, or any successor law. “Affiliate” means with respect to any Person any
other Person directly or indirectly controlling, controlled by or under common
control with such Person. “Agreement” means this Third Amended and Restated
Limited Partnership Agreement, as amended or supplemented from time to time.
“APH” means Apollo Principal Holdings IX, L.P. (or its assignees or
transferees). “Capital Account” means with respect to each Partner the capital
account established and maintained on behalf of such Partner as described in
Section 3.3. “Carried Interest Distributions” has the meaning ascribed to that
term in the Fund LP Agreement. “Certificate” means the Certificate of Limited
Partnership of the Partnership and any amendments thereto as filed with the
office of the Secretary of State of the State of Delaware. “Clawback Amount”
means any amount of Carried Interest Distributions received by the Partnership
and required, under the Fund LP Agreement, to be returned to the Fund, including
any or all of (i) an Interim Clawback Amount, as defined in the Fund LP
Agreement, (ii) a Clawback Amount, as defined in the Fund LP Agreement and,
(iii) any amount of Carried Interest Distributions required to be returned to
the Fund pursuant to section 6.2 of the Fund LP Agreement. “Clawback Share” has
the meaning ascribed to that term in Section 3.1(e). “CM Executive Carry” means
Apollo Credit Opportunity CM Executive Carry I, L.P. “Code” means the United
States Internal Revenue Code of 1986, as amended and as hereafter amended, or
any successor law. “COF Limited Partner” means a Limited Partner employed by
Apollo Global Management, LLC or one of its Affiliates whom the General Partner
has determined to be a member of the day-to-day investment management team for
the Fund and designated as such in the documentation admitting such Limited
Partner to the Partnership. “Confidential Information” means information that
has not been made publicly available by or with the permission of the General
Partner and that is obtained or learned by a Limited Partner as a result of or
in connection with such Partner’s association with the Partnership or any of its
Affiliates concerning the business, affairs or activities of the Partnership,
any of its Affiliates or any of the Portfolio Investments, including, without
limitation, models, codes, client



--------------------------------------------------------------------------------



 
[a1043creditopportunityi006.jpg]
3 information (including client identity and contacts, client lists, client
financial or personal information), financial data, know-how, computer software
and related documentation, trade secrets, and other forms of sensitive or
valuable non-public information obtained or learned by the Limited Partner as a
result of such Limited Partner’s participation in the Partnership. For the
avoidance of doubt, Confidential Information does not include information
concerning non- proprietary business or investment practices, methods or
relationships customarily employed or entered into by comparable business
enterprises. “Covered Person” has the meaning ascribed to that term in Section
5.7. “DEUCC” has the meaning ascribed to that term in Section 6.5(b). “Excess
Points” has the meaning ascribed to that term in Section 7.1(a). “FC Loss”
means, with respect to any Fiscal Year, the portion of any Losses and any
Portfolio Investment Loss allocable to the Partnership, but only to the extent
such allocation is made by the Fund to the Partnership in proportion to the
Partnership’s capital contribution to the Fund, as determined pursuant to the
Fund LP Agreement. “FC Profit” means, with respect to any Fiscal Year, the
portion of any Profit and any Portfolio Investment Gain allocable to the
Partnership, but only to the extent such allocation is made by the Fund to the
Partnership in proportion to the Partnership’s capital contribution to the Fund,
as determined pursuant to the Fund LP Agreement. “FC Share” means a share of the
FC Profit or FC Loss with respect to the Fund. The aggregate number of FC Shares
shall be equal to the dollar amount of the Partnership’s capital commitment to
the Fund. “Final Adjudication” has the meaning ascribed to that term in Section
5.7. “Fiscal Year” means, with respect to a year, the period commencing on
January 1 of such year and ending on December 31 of such year (or on the date of
a final distribution pursuant to Section 8.1(a)), unless the General Partner
shall elect another fiscal year for the Partnership which is a permissible
taxable year under the Code. “Fund” means Apollo Credit Opportunity Fund I, L.P.
“Fund General Partner” means the Partnership in its capacity as a general
partner of the Fund pursuant to the Fund LP Agreement. “Fund LP Agreement” means
the second amended and restated agreement of limited partnership of the Fund, as
amended from time to time. “General Partner” means Apollo COF I Capital
Management, LLC, a Delaware limited liability company, in its capacity as
general partner of the Partnership or any successor to the business of the
General Partner in its capacity as general partner of the Partnership.



--------------------------------------------------------------------------------



 
[a1043creditopportunityi007.jpg]
4 “Limited Partner” means any Person admitted as a limited partner to the
Partnership in accordance with this Agreement, until such Person withdraws
entirely as a limited partner of the Partnership, in its capacity as a limited
partner of the Partnership. “Losses” has the meaning ascribed to that term in
the Fund LP Agreement. “Management Company” has the meaning ascribed to that
term in the Fund LP Agreement. “Operating Loss” means, with respect to any
Fiscal Year, any net loss of the Partnership, adjusted to exclude (i) any FC
Profit or FC Loss and (ii) the effect of any reorganization, restructuring or
other capital transaction proceeds derived by the Partnership. To the extent
derived from the Fund, any items of income, gain, loss, deduction and credit
shall be determined in accordance with the same accounting policies, principles
and procedures applicable to the determination by the Fund, and any items not
derived from the Fund shall be determined in accordance with the accounting
policies, principles and procedures used by the Partnership for United States
federal income tax purposes. “Operating Profit” means, with respect to any
Fiscal Year, any net income of the Partnership, adjusted to exclude (i) any FC
Profit or FC Loss and (ii) the effect of any reorganization, restructuring or
other capital transaction proceeds derived by the Partnership. To the extent
derived from the Fund, any items of income, gain, loss, deduction and credit
shall be determined in accordance with the same accounting policies, principles
and procedures applicable to the determination by the Fund, and any items not
derived from the Fund shall be determined in accordance with the accounting
policies, principles and procedures used by the Partnership for United States
federal income tax purposes. “Partner” means the General Partner and any of the
Limited Partners and “Partners” means the General Partner and all of the Limited
Partners. “Partnership” means the limited partnership continued pursuant to this
Agreement. “PE Limited Partner” means a Limited Partner employed by Apollo
Global Management, LLC or one of its Affiliates whom the General Partner has
determined to be a private equity professional and designated as such in the
documentation admitting such Limited Partner to the Partnership. “Person” means
any individual, partnership, corporation, limited liability company, joint
venture, joint stock company, unincorporated organization or association, trust
(including the trustees thereof, in their capacity as such), government,
governmental agency, political subdivision of any government, or other entity.
“Point” has the meaning ascribed to that term in Section 7.1(a). “Portfolio
Investment” has the meaning ascribed to that term in the Fund LP Agreement.
“Portfolio Investment Gain” has the meaning ascribed to that term in the Fund LP
Agreement.



--------------------------------------------------------------------------------



 
[a1043creditopportunityi008.jpg]
5 “Portfolio Investment Loss” has the meaning ascribed to that term in the Fund
LP Agreement. “Profit” has the meaning ascribed to that term in the Fund LP
Agreement. “Schedule of Partners” means a schedule to be maintained by the
General Partner showing the following information with respect to each Partner:
name, address, date of admission and withdrawal, required capital contribution
(if any), and FC Share (if any). “Transfer” means any direct or indirect sale,
exchange, transfer, assignment or other disposition by a Partner of any or all
of such Partner’s interest in the Partnership (whether respecting, for example,
economic rights only or all the rights associated with the interest) to another
Person, whether voluntary or involuntary. “Treasury Regulations” means the
regulations promulgated under the Code. ARTICLE 2 FORMATION AND ORGANIZATION
Section 2.1 Formation The Partnership was formed and is hereby continued as a
limited partnership under and pursuant to the Act. The Certificate was filed on
June 25, 2009. The General Partner shall execute, acknowledge and file any
amendments to the Certificate as may be required by the Act and any other
instruments, documents and certificates which, in the opinion of the
Partnership’s legal counsel, may from time to time be required by the laws of
the United States of America, the State of Delaware or any other jurisdiction in
which the Partnership shall determine to do business, or any political
subdivision or agency thereof, or which such legal counsel may deem necessary or
appropriate to effectuate, implement and continue the valid and subsisting
existence and business of the Partnership. Section 2.2 Name The name of the
Partnership shall be “Apollo Credit Opportunity Advisors I, L.P.” or such other
name as the General Partner may hereafter adopt upon causing an appropriate
amendment to be made to this Agreement and to the Certificate to be filed in
accordance with the Act. Promptly thereafter, the General Partner shall send
notice thereof to each Limited Partner. Section 2.3 Offices (a) The Partnership
shall maintain its principal office, and may maintain one or more additional
offices, at such place or places as the General Partner may from time to time
determine.



--------------------------------------------------------------------------------



 
[a1043creditopportunityi009.jpg]
6 (b) The General Partner shall arrange for the Partnership to have and maintain
in the State of Delaware, at the expense of the Partnership, a registered office
and registered agent for service of process on the Partnership as required by
the Act. Section 2.4 Term of the Partnership (a) The term of the Partnership
shall continue until the first to occur of the following: (i) any date on which
the General Partner shall elect to dissolve the Partnership; or (ii) the entry
of a decree of judicial dissolution under section 17-802 of the Act. (b) The
parties agree that irreparable damage would be done to the goodwill and
reputation of the Partners if any Limited Partner should bring an action to
dissolve the Partnership. Care has been taken in this Agreement to provide for
fair and just payment in liquidation of the interests of all Partners.
Accordingly, to the fullest extent permitted by law, each Limited Partner hereby
waives and renounces its right to such a decree of dissolution or to seek the
appointment of a liquidator for the Partnership, except as provided herein.
Section 2.5 Purpose of the Partnership The principal purpose of the Partnership
is to act as the general partner of the Fund pursuant to the Fund LP Agreement
and to undertake such related and incidental activities and execute and deliver
such related documents necessary or incidental thereto. The purpose of the
Partnership shall be limited to serving as a general partner of direct
investment funds, including any of their Affiliates, and the provision of
investment management and advisory services. Section 2.6 Actions by the
Partnership The Partnership may execute, deliver and perform, and the General
Partner may execute and deliver, all contracts, agreements and other
undertakings, and engage in all activities and transactions as may in the
opinion of the General Partner be necessary or advisable to carry out the
objects and purposes of the Partnership, without the approval of any Limited
Partner. Section 2.7 Admission of Limited Partners On the date hereof, the
Persons whose names are set forth in the Schedule of Partners under the caption
“Limited Partners” shall be admitted to the Partnership or shall continue, as
the case may be, as limited partners of the Partnership upon their execution of
a counterpart of this Agreement or such other instrument evidencing, to the
satisfaction of the General Partner, such Limited Partner’s intent to become a
Partner.



--------------------------------------------------------------------------------



 
[a1043creditopportunityi010.jpg]
7 ARTICLE 3 CAPITAL Section 3.1 Contributions to Capital (a) Any required
contribution of a Limited Partner to the capital of the Partnership shall be as
set forth in the Schedule of Partners. Contributions to the capital of the
Partnership shall be made as of the date of admission of such Limited Partner as
a limited partner of the Partnership and as of each such other date as may be
specified by the General Partner. Except as otherwise permitted by the General
Partner, all contributions to the capital of the Partnership by each Limited
Partner shall be payable exclusively in cash. (b) The General Partner shall make
capital contributions from time to time to the extent necessary to ensure that
the Partnership meets its obligations to make contributions of capital to the
Fund. (c) No Partner shall be obligated, nor shall any Partner have any right,
to make any contribution to the capital of the Partnership other than as
specified in this Section 3.1 or Section 4.2(a). No Limited Partner shall be
obligated to restore any deficit balance in its Capital Account. (d) To the
extent, if any, that it is determined that the Partnership, as the Fund General
Partner, is required to pay a Clawback Amount to the Fund, each Partner, and
each former Partner, shall be required to participate in such payment and
contribute to the Partnership an amount equal to such Partner’s (or former
Partner’s) Clawback Share of any Clawback Amount, but not in any event in excess
of the cumulative amount theretofore distributed to such Partner, or former
Partner, with respect to the Operating Profit attributable to the Fund. To the
extent, if any, that it is determined that the Partnership is required pursuant
to section 6.2 of the Fund LP Agreement, or otherwise, to pay to the Fund any
amount representing distributions of the Fund other than Carried Interest
Distributions, each Partner having an FC Share shall be required to participate
in such payment and contribute to the Partnership an amount equal to such
Partner’s pro rata share of any such amount, but not in any event in excess of
the cumulative amount theretofore distributed to such Partner with respect to
the Profit attributable to the Fund. (e) A Partner’s (or former Partner’s)
“Clawback Share” of any Clawback Amount shall be calculated as follows: (i) to
the extent that such Clawback Amount does not exceed the most recent cash
distribution by the Partnership representing Operating Profit attributable to
the Fund (each such distribution, a “Carry Distribution” and the most recent
Carry Distribution, the “Latest Carry Distribution”) as of the time of
calculating such Clawback Amount, a portion of such Clawback Amount equal to (A)
the amount of the Latest Carry Distribution distributed to such Partner (or
former Partner), divided by (B) the total amount of the Latest Carry
Distribution; and (ii) to the extent that the Clawback Amount exceeds the Latest
Carry Distribution, the excess shall be applied successively to each immediately
preceding Carry Distribution until the entire Clawback Amount has been satisfied
and borne with respect to each



--------------------------------------------------------------------------------



 
[a1043creditopportunityi011.jpg]
8 such Carry Distribution by those Partners (and former Partners) to whom such
Carry Distribution was made in the same manner as provided in Section 3.1(e)(i).
Section 3.2 Rights of Partners in Capital (a) No Partner shall be entitled to
interest on its capital contributions to the Partnership. (b) No Partner shall
have the right to distributions or the return of any contribution to the capital
of the Partnership except (i) for distributions in accordance with Section 4.1
or Section 6.4, or (ii) upon dissolution of the Partnership. The entitlement to
any such return at such time shall be limited to the value of the Capital
Account of the Partner. The General Partner shall not be liable for the return
of any such amounts. Section 3.3 Capital Accounts (a) The Partnership shall
maintain for each Partner a separate Capital Account. (b) Each Partner’s Capital
Account shall have an initial balance equal to the amount of any cash and the
net value of any securities or other property constituting such Partner’s
initial contribution to the capital of the Partnership. (c) Each Partner’s
Capital Account shall be increased by the sum of: (i) the amount of cash and the
net value of any securities or other property constituting additional
contributions by such Partner to the capital of the Partnership permitted
pursuant to Section 3.1, plus (ii) the portion of any FC Profit allocated to
such Partner’s Capital Account pursuant to Section 3.4, plus (iii) the portion
of any Operating Profit allocated to such Partner’s Capital Account pursuant to
Section 3.4, plus (iv) such Partner’s allocable share of any decreases in any
reserves recorded by the Partnership pursuant to Section 3.6, to the extent the
General Partner determines that, pursuant to any provision of this Agreement,
such item is to be credited to such Partner’s Capital Account on a basis which
is not in accordance with the current respective Points of all Partners. (d)
Each Partner’s Capital Account shall be reduced by the sum of (without
duplication): (i) the portion of any FC Loss allocated to such Partner’s Capital
Account pursuant to Section 3.4, plus (ii) the portion of any Operating Loss
allocated to such Partner’s Capital Account pursuant to Section 3.4, plus



--------------------------------------------------------------------------------



 
[a1043creditopportunityi012.jpg]
9 (iii) the amount of any cash and the net value of any property distributed to
such Partner pursuant to Section 4.1, Section 6.4 or Section 8.1 including any
amount deducted pursuant to Section 4.2 or Section 5.4 from any such amount
distributed, plus (iv) any withholding taxes or other items payable by the
Partnership and allocated to such Partner pursuant to Section 5.4(b), any
increases in any reserves recorded by the Partnership pursuant to Section 3.6,
to the extent the General Partner determines that, pursuant to any provision of
this Agreement, such item is to be charged to such Partner’s Capital Account on
a basis which is not in accordance with the current respective Points of all
Partners. Section 3.4 Allocation of Profit and Loss (a) Allocations of Profit.
FC Profit and Operating Profit for any Fiscal Year shall be allocated to the
Partners: (i) first, to Partners to which FC Loss and Operating Loss previously
have been allocated pursuant to Section 3.4(b), to the extent of and in
proportion to the amount of such losses; (ii) next, to the extent that the
cumulative amount of distributions pursuant to Article 4 (other than
distributions representing a return of such Partners’ capital contributions)
exceeds the cumulative amount of FC Profit and Operating Profit previously
allocated to such Partners pursuant to Section 3.4(a), in the order that such
distributions occurred; and (iii) thereafter, any remaining such FC Profit and
Operating Profit shall be allocated among the Partners so as to produce Capital
Accounts (computed after taking into account any other FC Profit and Operating
Profit or FC Loss and Operating Loss for the Fiscal Year in which such event
occurred and all distributions pursuant to Article 4 with respect to such Fiscal
Year and after adding back each Partner’s share, if any, of Partner Nonrecourse
Debt Minimum Gain, as defined in Treasury Regulations sections 1.704 - 2(b)(2)
and 1.704 - 2(i), or Partnership Minimum Gain, as defined in Treasury
Regulations sections 1.704 - 2(b)(2) and 1.704 - 2(d)) for the Partners such
that a distribution of an amount of cash equal to such Capital Account balances
in accordance with such Capital Account balances would be in the amounts,
sequence and priority set forth in Article 4. (b) Allocations of Losses. Subject
to the limitation of Section 3.4(c), FC Loss for any Fiscal Year shall be
allocated among the Partners in proportion to their respective FC Shares as of
the close of such Fiscal Year, and Operating Loss for any Fiscal Year shall be
allocated among the Partners in proportion to their respective Points as of the
close of such Fiscal Year; provided that, if an Operating Loss is recognized by
the Partnership for a Fiscal Year that is attributable to a Portfolio Investment
that gave rise to an Operating Profit in a prior Fiscal Year that previously was
allocated to a Partner, including, for this purpose, a former Partner (a “Prior
Profit Allocation”), then such Operating Loss shall be allocated, in the
reasonable discretion of the General Partner, among the Partners and such former
Partners who received the Prior Profit Allocation in a proportion that takes
into account the Points that the former Partners had been assigned at the time
such Prior Profit Allocation was made to the Partners, but only up to the amount
of such Prior Profit Allocation.



--------------------------------------------------------------------------------



 
[a1043creditopportunityi013.jpg]
10 (c) To the extent that the allocations of FC Loss or Operating Loss
contemplated by Section 3.4(b) would cause the Capital Account of any Limited
Partner to be less than zero, such FC Loss or Operating Loss shall to that
extent instead be allocated to and debited against the Capital Account of the
General Partner. Following any such adjustment pursuant to Section 3.4(c) with
respect to any Limited Partner, any FC Profit or Operating Profit for any
subsequent Fiscal Year which would otherwise be credited to the Capital Account
of such Limited Partner pursuant to Section 3.4(a) shall instead be credited to
the Capital Account of the General Partner until the cumulative amounts so
credited to the Capital Account of the General Partner with respect to such
Limited Partner pursuant to Section 3.4(c) is equal to the cumulative amount
debited against the Capital Account of the General Partner with respect to such
Limited Partner pursuant to Section 3.4(c). (d) Each Limited Partner’s rights
and entitlements as a Limited Partner are limited to the rights to receive
allocations and distributions of FC Profit and Operating Profit expressly
conferred by this Agreement and any side letter or similar agreement entered
into pursuant to Section 9.1(b) and the other rights expressly conferred by this
Agreement and any such side letter or similar agreement or required by the Act,
and a Limited Partner shall not be entitled to any other allocations,
distributions or payments in respect of its interest, or to have or exercise any
other rights, privileges or powers. Section 3.5 Tax Allocations (a) For United
States federal, state and local income tax purposes, Partnership income, gain,
loss, deduction or credit (or any item thereof) for each Fiscal Year shall be
allocated to and among the Partners in order to reflect the allocations of FC
Profit, FC Loss, Operating Profit and Operating Loss pursuant to Section 3.4 for
such Fiscal Year, taking into account any variation between the adjusted tax
basis and book value of Partnership property in accordance with the principles
of section 704(c) of the Code. (b) If any Partner or Partners are treated for
United States federal income tax purposes as realizing ordinary income because
of receiving an interest in the Partnership (whether under section 83 of the
Code or under any similar provision of any law, rule or regulation) and the
Partnership is entitled to any offsetting deduction (net of any income realized
by the Partnership as a result of such receipt), the Partnership’s net deduction
shall be allocated to and among the Partners in such manner as to offset, as
nearly as possible, the ordinary income realized by such Partner or Partners.
Section 3.6 Reserves; Adjustments for Certain Future Events (a) Appropriate
reserves may be created, accrued and charged against the Operating Profit or
Operating Loss for contingent liabilities, if any, as of the date any such
contingent liability becomes known to the General Partner or as of each other
date as the General Partner deems appropriate, such reserves to be in the
amounts which the General Partner deems necessary or appropriate. The General
Partner may increase or reduce any such reserve from time to time by such
amounts as the General Partner deems necessary or appropriate. The amount of any
such reserve, or any increase or decrease therein, shall be proportionately
charged or credited, as appropriate, to the Capital Accounts of those parties
who are Partners at the time



--------------------------------------------------------------------------------



 
[a1043creditopportunityi014.jpg]
11 when such reserve is created, increased or decreased, as the case may be, in
proportion to their respective Points at such time. (b) If any amount is
required by Section 3.6(a) to be credited to a Person who is no longer a
Partner, such amount shall be paid to such Person in cash. Any amount required
to be charged pursuant to Section 3.6(a) shall be debited against the current
balance in the Capital Account of the affected Partners. To the extent that the
aggregate current Capital Account balances of such affected Partners are
insufficient to cover the full amount of the required charge, the deficiency
shall be debited against the Capital Accounts of the other Partners in
proportion to their respective Capital Account balances at such time; provided
that each such other Partner shall be entitled to a preferential allocation, in
proportion to and to the extent of such other Partner’s share of any such
deficiency of any Operating Profit that would otherwise have been allocable
after the date of such charge to the Capital Accounts of the affected Partners
whose Capital Accounts were insufficient to cover the full amount of the
required charge. Section 3.7 Finality and Binding Effect of General Partner’s
Determinations All matters concerning the determination, valuation and
allocation among the Partners with respect to any profit or loss of the
Partnership and any associated items of income, gain, deduction, loss and
credit, pursuant to any provision of this Article 3, including any accounting
procedures applicable thereto, shall be determined by the General Partner, and
such determinations and allocations shall be final and binding on all the
Partners. ARTICLE 4 DISTRIBUTIONS Section 4.1 Distributions (a) Any amount of
cash or property received as a distribution from the Fund by the Partnership in
its capacity as a partner, to the extent such amount is determined by reference
to the capital commitment of the Partnership in, or the capital contributions of
the Partnership to, the Fund, shall be promptly distributed by the Partnership
to the Partners in proportion to their respective FC Shares determined: (i) in
the case of any distributions received from the Fund which are comprised of
proceeds from the disposition of a Portfolio Investment by the Fund, as of the
date of such disposition by the Fund; and (ii) in the case of any other
distribution, as of the end of the relevant Fiscal Year in respect of which such
distribution is made by the Fund. (b) The General Partner shall use reasonable
efforts to cause the Partnership to distribute, as promptly as practicable after
receipt by the Partnership, any available cash or property attributable to items
included in the determination of Operating Profit, subject to (i) the provisions
of section 4.9, section 6.2 and section 10.3 of the Fund LP Agreement, and (ii)
the retention of such reserves as the General Partner considers appropriate or
necessary for purposes



--------------------------------------------------------------------------------



 
[a1043creditopportunityi015.jpg]
12 of the prudent and efficient financial operation of the Partnership’s
business including in accordance with Section 3.6 hereof and for purposes of
satisfying the Partnership’s anticipated obligations under section 4.9, section
6.2 and section 10.3 of the Fund LP Agreement. Subject to Section 4.1(e), any
such distributions shall be made to Partners in proportion to their respective
Points, determined: (A) in the case of any amount of cash or property received
from the Fund that is attributable to the disposition of a Portfolio Investment
by the Fund, as of the date of such disposition by the Fund; and (B) in any
other case, as of the date of receipt of such cash or property by the
Partnership from the Fund. (c) Any other distributions or payments in respect of
the interests of Partners shall be made at such time, in such manner and to such
Partners as the General Partner shall determine. (d) Subject to Section 4.1(e),
the General Partner may cause the Partnership to pay distributions to the
Partners at any time in addition to those contemplated by Section 4.1(a), (b) or
(c), in cash or in kind. Distributions of any such amounts shall be made to the
Partners in proportion to their respective Points, determined immediately prior
to giving effect to such distribution. (e) If a portion of the withdrawal
proceeds of a former Limited Partner is being paid to such former Limited
Partner in connection with a distribution to Limited Partners under this Section
4.1 of cash or property with respect to which such former Limited Partner
received an allocation prior to its withdrawal, such former Limited Partner’s
share of such cash or property shall be calculated for purposes of this Section
4 as if such former Limited Partner were a Limited Partner with the number of
Points such Limited Partner had been assigned as of the date of such allocation;
provided that a former Limited Partner shall not be entitled to receive an
amount in excess of its withdrawal proceeds as determined under Section 6.4(c).
Section 4.2 Withholding of Certain Amounts (a) If the Partnership incurs a
withholding tax or other tax obligation with respect to the share of Partnership
income allocable to any Partner, then the General Partner, without limitation of
any other rights of the Partnership, may cause the amount of such obligation to
be debited against the Capital Account of such Partner when the Partnership pays
such obligation, and any amounts then or thereafter distributable to such
Partner shall be reduced by the amount of such taxes. If the amount of such
taxes is greater than any such then distributable amounts, then such Partner and
any successor to such Partner’s interest shall indemnify and hold harmless the
Partnership and the General Partner against, and shall pay to the Partnership as
a contribution to the capital of the Partnership, upon demand of the General
Partner, the amount of such excess. (b) The General Partner may withhold from
any distribution or other payment to any Limited Partner pursuant to this
Agreement or otherwise any other amounts due from such Limited Partner to the
Partnership or the General Partner pursuant to this Agreement to the



--------------------------------------------------------------------------------



 
[a1043creditopportunityi016.jpg]
13 extent not otherwise paid. Any amounts so withheld shall be applied by the
General Partner to discharge the obligation in respect of which such amounts
were withheld. Section 4.3 Limitation on Distributions Notwithstanding any
provision to the contrary contained in this Agreement, the Partnership, and the
General Partner on behalf of the Partnership, shall not make a distribution to
any Partner on account of such Partner’s interest in the Partnership if such
distribution would violate the Act or other applicable law. ARTICLE 5 MANAGEMENT
Section 5.1 Rights and Powers of the General Partner (a) Subject to the terms
and conditions of this Agreement, the General Partner shall have complete and
exclusive responsibility (i) for all management decisions to be made on behalf
of the Partnership, and (ii) for the conduct of the business and affairs of the
Partnership, including all such decisions and all such business and affairs to
be made or conducted by the Partnership in its capacity as Fund General Partner.
(b) Without limiting the generality of the foregoing, the General Partner shall
have full power and authority to execute, deliver and perform such contracts,
agreements and other undertakings, and to engage in all activities and
transactions, as it may deem necessary or advisable for, or as may be incidental
to, the conduct of the business contemplated by this Section 5.1, including,
without in any manner limiting the generality of the foregoing, contracts,
agreements, undertakings and transactions with any Partner or with any other
Person having any business, financial or other relationship with any Partner or
Partners. The Partnership, and the General Partner on behalf of the Partnership,
may enter into and perform the Fund LP Agreement and any documents contemplated
thereby or related thereto and any amendments thereto, without any further act,
vote or approval of any Person, including any Partner, notwithstanding any other
provision of this Agreement. The General Partner is hereby authorized to enter
into the documents described in the preceding sentence on behalf of the
Partnership, but such authorization shall not be deemed a restriction on the
power of the General Partner to enter into other documents on behalf of the
Partnership. Except as otherwise expressly provided herein or as required by
law, all powers and authority vested in the General Partner by or pursuant to
this Agreement or the Act shall be construed as being exercisable by the General
Partner in its sole and absolute discretion. (c) The General Partner shall be
the “tax matters partner” for purposes of section 6231(a)(7) of the Code. Each
Partner agrees not to treat, on such Partner’s United States federal income tax
return or in any claim for a refund, any item of income, gain, loss, deduction
or credit in a manner inconsistent with the treatment of such item by the
Partnership. The General Partner shall have the exclusive authority to make any
elections required or permitted to be made by the Partnership under any
provisions of the Code or any other revenue laws.



--------------------------------------------------------------------------------



 
[a1043creditopportunityi017.jpg]
14 Section 5.2 Delegation of Duties (a) Subject to Section 5.1 and Section
5.2(d), the General Partner may delegate to any Person or Persons any of the
duties, powers and authority vested in it hereunder on such terms and conditions
as it may consider appropriate. (b) Without limiting the generality of Section
5.2(a), but subject to the limitations contained in Section 5.2(d), the General
Partner shall have the power and authority to appoint any Person, including any
Person who is a Limited Partner, to provide services to and act as an employee
or agent of the Partnership, with such titles and duties as may be specified by
the General Partner, including the following: (i) a chief financial officer, to
whom the General Partner may delegate its authority to disburse funds for the
account of the Partnership and the Fund for any proper purpose, to establish
deposit accounts with banks or other financial institutions, to make permitted
investments of Partnership assets, and to take any other permitted actions
pertaining to the finances of the Partnership and the Fund; (ii) a chief
accounting officer, to whom the General Partner may delegate its authority to
prepare and maintain financial and accounting books, records and statements of
the Partnership and the Fund; and (iii) one or more vice presidents, treasurers
and controllers, to whom the General Partner may delegate its authority to
execute any of its decisions and to take any other permitted actions on behalf
of the Partnership (including in its capacity as Fund General Partner) subject
to the supervision of the chief executive officer, the chief financial officer
or the chief accounting officer. Any Person appointed by the General Partner to
serve as an officer, employee or agent of the Partnership shall be subject to
removal at any time by the General Partner; and shall report to and consult with
the General Partner at such times and in such manner as the General Partner may
direct. (c) Any Person who is a Limited Partner and to whom the General Partner
delegates any of its duties pursuant to this Section 5.2 or any other provision
of this Agreement shall be subject to the same standard of care, and shall be
entitled to the same rights of indemnification and exoneration, applicable to
the General Partner under and pursuant to Section 5.7, unless such Person and
the General Partner mutually agree to a different standard of care or right to
indemnification and exoneration to which such Person shall be subject. (d) The
General Partner shall be permitted to designate one or more committees of the
Partnership which committees may include Limited Partners as members. Any such
committees shall have such powers and authority granted by the General Partner.
Any Limited Partner who has agreed to serve on a committee shall not be deemed
to have the power to bind or act for or on behalf of the Partnership in any
manner and in no event shall a member of a committee be considered a general
partner of the Partnership by agreement, estoppel or otherwise or be deemed to
participate in the control of the business of the Partnership as a result of the
performance of his duties hereunder or otherwise.



--------------------------------------------------------------------------------



 
[a1043creditopportunityi018.jpg]
15 (e) The General Partner shall cause the Partnership to enter into an
arrangement with the Management Company which arrangement shall require the
Management Company to pay all costs and expenses of the Partnership. Section 5.3
Transactions with Affiliates To the fullest extent permitted by applicable law,
the General Partner (or any Affiliate of the General Partner), when acting on
behalf of the Partnership, is hereby authorized to (a) purchase property from,
sell property to, lend money to or otherwise deal with any Affiliates, any
Partner, the Partnership, the Fund or any Affiliate of any of the foregoing
Persons, and (b) obtain services from any Affiliates, any Partner, the
Partnership, the Fund or any Affiliate of the foregoing Persons. Section 5.4
Expenses (a) Subject to the arrangement contemplated by Section 5.2(e), the
Partnership will pay, or will reimburse the General Partner for, all costs and
expenses arising in connection with the organization and operations of the
Partnership. (b) Any withholding taxes payable by the Partnership, to the extent
determined by the General Partner to have been paid or withheld on behalf of, or
by reason of particular circumstances applicable to, one or more but fewer than
all of the Partners, shall be allocated among and debited against the Capital
Accounts of only those Partners on whose behalf such payments are made or whose
particular circumstances gave rise to such payments in accordance with Section
4.2. Section 5.5 Rights of Limited Partners (a) Limited Partners shall have no
right to take part in the management or control of the Partnership’s business,
nor shall they have any right or authority to act for the Partnership or to vote
on matters other than as set forth in this Agreement or as required by
applicable law. (b) Without limiting the generality of the foregoing, the
General Partner shall have the full and exclusive authority, without the consent
of any Limited Partner, to compromise the obligation of any Limited Partner to
make a capital contribution or to return money or other property paid or
distributed to such Limited Partner in violation of the Act. (c) Nothing in this
Agreement shall entitle any Partner to any compensation for services rendered to
or on behalf of the Partnership as an agent or in any other capacity, except for
any amounts payable in accordance with this Agreement. Section 5.6 Other
Activities of Partners (a) Subject to the Fund LP Agreement and to full
compliance with the code(s) of ethics of Apollo Global Management, LLC and its
Affiliates and other written policies relating to personal investment
transactions, membership in the Partnership shall not prohibit a Partner from
purchasing or selling as a passive investor any interest in any asset.



--------------------------------------------------------------------------------



 
[a1043creditopportunityi019.jpg]
16 (b) Nothing in this Agreement shall prohibit the General Partner from
engaging in any activity other than acting as General Partner hereunder. Section
5.7 Duty of Care; Indemnification (a) To the fullest extent permitted by law,
the General Partner and its Affiliates and their respective partners, members,
managers, shareholders, officers, directors, employees and associates and, with
the approval of the General Partner, any agent of any of the foregoing
(including their respective executors, heirs, assigns, successors or other legal
representatives) (each, a “Covered Person” and collectively, the “Covered
Persons”), shall not be liable to the Partnership or to any of the other
Partners for any loss, claim, damage or liability occasioned by any acts or
omissions in the performance of its services hereunder, except to the extent
that it shall ultimately be determined by final judicial decision from which
there is no further right to appeal (a “Final Adjudication”) that such loss,
claim, damage or liability is due to an act or omission of a Covered Person is
due to an act or omission of such a Covered Person that constituted a bad faith
violation of the implied contractual covenant of good faith and fair dealing.
(b) A Covered Person shall be indemnified to the fullest extent permitted by law
by the Partnership against any losses, claims, damages, liabilities and expenses
(including attorneys’ fees, judgments, fines, penalties and amounts paid in
settlement) incurred by or imposed upon it by reason of or in connection with
any action taken or omitted by such Covered Person arising out of the Covered
Person’s status as a Partner or its activities on behalf of the Partnership,
including in connection with any action, suit, investigation or proceeding
before any judicial, administrative, regulatory or legislative body or agency to
which it may be made a party or otherwise involved or with which it shall be
threatened by reason of being or having been a Partner or by reason of serving
or having served, at the request of the Partnership in its capacity as Fund
General Partner, as a director, officer, consultant, advisor, manager, member or
partner of any enterprise in which the Fund has or had a financial interest,
including issuers of Portfolio Investments; provided that the Partnership may,
but shall not be required to, indemnify a Covered Person with respect to any
matter as to which there has been a Final Adjudication that such Covered
Person’s acts or its failure to act (i) constituted a bad faith violation of the
implied contractual covenant of good faith and fair dealing, or (ii) were of a
nature that makes indemnification by the Fund unavailable. The right to
indemnification granted by this Section 5.7 shall be in addition to any rights
to which a Covered Person may otherwise be entitled and shall inure to the
benefit of the successors by operation of law or valid assigns of such Covered
Person. The Partnership shall pay the expenses incurred by a Covered Person in
defending a civil or criminal action, suit, investigation or proceeding in
advance of the final disposition of such action, suit, investigation or
proceeding, upon receipt of an undertaking by the Covered Person to repay such
payment if there shall be a Final Adjudication that it is not entitled to
indemnification as provided herein. In any suit brought by the Covered Person to
enforce a right to indemnification hereunder it shall be a defense that the
Covered Person has not met the applicable standard of conduct set forth in this
Section 5.7, and in any suit in the name of the Partnership to recover expenses
advanced pursuant to the terms of an undertaking the Partnership shall be
entitled to recover such expenses upon Final Adjudication that the Covered
Person has not met the applicable standard of conduct set forth in this Section
5.7. In any such suit brought to enforce a right to indemnification or to
recover an advancement of expenses pursuant to the



--------------------------------------------------------------------------------



 
[a1043creditopportunityi020.jpg]
17 terms of an undertaking, the burden of proving that the Covered Person is not
entitled to be indemnified, or to an advancement of expenses, shall be on the
Partnership (or any Limited Partner acting derivatively or otherwise on behalf
of the Partnership or the Limited Partners). The General Partner may not satisfy
any right of indemnity or reimbursement granted in this Section 5.7 or to which
it may be otherwise entitled except out of the assets of the Partnership
(including, without limitation, insurance proceeds and rights pursuant to
indemnification agreements), and no Partner shall be personally liable with
respect to any such claim for indemnity or reimbursement. The General Partner
may enter into appropriate indemnification agreements and/or arrangements
reflective of the provisions of this Article 5 and obtain appropriate insurance
coverage on behalf and at the expense of the Partnership to secure the
Partnership’s indemnification obligations hereunder and may enter into
appropriate indemnification agreements and/or arrangements reflective of the
provisions of this Article 5. Each Covered Person shall be deemed a third party
beneficiary (to the extent not a direct party hereto) to this Agreement and, in
particular, the provisions of this Article 5, and shall be entitled to the
benefit of the indemnity granted to the Partnership by the Fund pursuant to the
terms of the Fund LP Agreement. (c) To the extent that, at law or in equity, a
Covered Person has duties (including fiduciary duties) and liabilities relating
thereto to the Partnership or the Partners, the Covered Person shall not be
liable to the Partnership or to any Partner for its good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they restrict or eliminate the duties and liabilities of a Covered Person
otherwise existing at law or in equity to the Partnership or the Partners, are
agreed by the parties hereto to replace such other duties and liabilities of
such Covered Person. Notwithstanding anything to the contrary contained in this
Agreement or otherwise applicable provision of law or equity, to the maximum
extent permitted by the Act, a Covered Person shall owe no duties (including
fiduciary duties) to the Partnership or the Partners other than those
specifically set forth herein; provided that a Covered Person shall have the
duty to act in accordance with the implied contractual covenant of good faith
and fair dealing. (d) Each of the Covered Persons may consult with legal
counsel, accountants and other experts selected by it and any act or omission
suffered or taken by it on behalf of the Partnership or in furtherance of the
interests of the Partnership or the Fund in good faith in reliance upon and in
accordance with the advice of such counsel, accountants or other experts shall
create a rebuttable presumption of the good faith and due care of such Covered
Person with respect to such act or omission. ARTICLE 6 ADMISSIONS, TRANSFERS AND
WITHDRAWALS Section 6.1 Admission of Additional Limited Partners; Effect on
Points The General Partner may at any time admit as an additional Limited
Partner any Person who has agreed to be bound by this Agreement, assign Points
and issue FC Shares to such Person and/or increase the Points of any existing
Limited Partner. Each additional Limited Partner shall execute either a
counterpart to this Agreement or a separate instrument evidencing,



--------------------------------------------------------------------------------



 
[a1043creditopportunityi021.jpg]
18 to the satisfaction of the General Partner, such Limited Partner’s intent to
become a Limited Partner and shall be admitted as a Limited Partner upon such
execution. In connection with such admission or increase in Points of any
Partner (but not with respect to an assignment of Excess Points), the Points of
APH shall be reduced in an amount determined by the General Partner. Section 6.2
Admission of Additional General Partner and Transfer (a) The General Partner may
admit one or more additional general partners at any time without the consent of
any Limited Partner. Any additional general partner shall be admitted as a
general partner upon its execution of a counterpart signature page to this
Agreement. (b) The General Partner may Transfer its general partner interest in
the Partnership to any other Person, without the consent of any Limited Partner.
Section 6.3 Transfer of Interests of Limited Partners (a) No Transfer of any
Limited Partner’s interest in the Partnership, whether voluntary or involuntary,
shall be valid or effective, and no transferee shall become a substituted
Limited Partner, unless the prior written consent of the General Partner has
been obtained, which consent may be given or withheld by the General Partner in
its discretion. In the event of any Transfer, all of the conditions of the
remainder of this Section 6.3 must also be satisfied. (b) A Limited Partner
requesting approval of a Transfer, or such Partner’s legal representative, shall
give the General Partner reasonable notice before the proposed effective date of
any requested Transfer, and shall provide sufficient information to allow legal
counsel acting for the Partnership to make the determination that the proposed
Transfer will not: (i) require registration of the Partnership or any interest
therein under any securities or commodities laws of any jurisdiction; (ii)
result in a termination of the Partnership under section 708(b)(1)(B) of the
Code or jeopardize the status of the Partnership as a partnership for United
States federal income tax purposes; or (iii) violate, or cause the Partnership,
the Fund, the General Partner or any Limited Partner to violate, any applicable
law, rule or regulation of any jurisdiction. Such notice must be supported by
proof of legal authority and a valid instrument of assignment acceptable to the
General Partner. (c) A permitted transferee shall be entitled to the allocations
and distributions attributable to the interest in the Partnership transferred to
such transferee and to Transfer such interest in accordance with the terms of
this Agreement; provided that such transferee shall not be entitled to the other
rights of a Limited Partner as a result of such transfer until it becomes a
substituted Limited Partner. No transferee may become a substituted Limited
Partner except with the prior written consent of the General Partner (which
consent may be given or withheld by the General Partner in its discretion). Such
transferee shall be admitted to the Partnership as a



--------------------------------------------------------------------------------



 
[a1043creditopportunityi022.jpg]
19 substituted Limited Partner upon execution of a counterpart of this Agreement
or such other instrument evidencing, to the satisfaction of the General Partner,
such Limited Partner’s intent to become a Limited Partner. Notwithstanding the
above, the Partnership and the General Partner shall incur no liability for
allocations and distributions made in good faith to the transferring Limited
Partner until a written instrument of Transfer has been received and accepted by
the General Partner and recorded on the books of the Partnership and the
effective date of the Transfer has passed. (d) Any other provision of this
Agreement to the contrary notwithstanding, to the fullest extent permitted by
law, any successor or transferee of any Limited Partner’s interest in the
Partnership shall be bound by the provisions hereof. Prior to recognizing any
Transfer in accordance with this Section 6.3, the General Partner may require
the transferee to make certain representations and warranties to the Partnership
and the Partners and to accept, adopt and approve in writing all of the terms
and provisions of this Agreement. (e) In the event of a Transfer or in the event
of a distribution of assets of the Partnership to any Partner, the Partnership,
at the direction of the General Partner, may, but shall not be required to, file
an election under section 754 of the Code and in accordance with the applicable
Treasury Regulations, to cause the basis of the Partnership’s assets to be
adjusted as provided by section 734 or section 743 of the Code. (f) The
Partnership shall maintain books for the purpose of registering the transfer of
interests in the Partnership. No transfer of an interest in the Partnership
shall be effective until the transfer of such interest is registered upon books
maintained for that purpose by or on behalf of the Partnership. Section 6.4
Withdrawal of Partners (a) A Partner with an FC Share may not withdraw from the
Partnership prior to the Partnership’s dissolution unless the prior written
consent of the General Partner has been obtained, which consent may be given or
withheld by the General Partner. (b) A Limited Partner without an FC Share shall
cease to be a Partner and be deemed to have withdrawn its interest in the
Partnership either: (i) automatically upon any date (and with immediate effect
from such date) on which such Limited Partner (or, in the case of a Limited
Partner that was admitted to the Partnership by virtue of its relationship with
an employee of Apollo Global Management, LLC or one of its Affiliates, such
employee) ceases to be employed (for any reason, including, but not limited to,
death, disability, resignation or a termination for cause or other than for
cause) by Apollo Global Management, LLC or one of its Affiliates (unless
otherwise determined by the General Partner); or (ii) upon a date specified in a
notice delivered by such Limited Partner to the General Partner stating that
such Limited Partner elects to withdraw from the Partnership. (c) Payment of a
withdrawing Limited Partner’s withdrawal proceeds (being an amount equal to the
balance of such Limited Partner’s capital account as of the effective date of



--------------------------------------------------------------------------------



 
[a1043creditopportunityi023.jpg]
20 withdrawal as adjusted for any Operating Loss allocable to such withdrawn
Limited Partner pursuant to Section 3.4(b)) will generally be made at the same
time as such amounts would have been distributed to such Limited Partner under
Section 4.1 had such Limited Partner not withdrawn from the Partnership;
provided that the General Partner may (i) delay such payment if such delay is
reasonably necessary to prevent such withdrawal from having a material adverse
impact on the Partnership, the Fund, or the remaining Partners, and (ii) hold
back from any payments such reserves as the General Partner determines to be
necessary or appropriate, including, without limitation, as provided in Section
4.1(b) and Section 6.4(d). Amounts withdrawn by a Partner will not be adjusted
as a result of audit adjustments made after the final payment date relating to
the applicable withdrawal and will not earn interest for the period from the
applicable withdrawal date through the settlement date. The General Partner may
deduct from any withdrawal proceeds due to any Partner an amount representing
the actual or estimated expenses of the Partnership associated with processing
the withdrawal and any other amounts owed by the withdrawing Partner to the
General Partner or its Affiliates whether under this Agreement or otherwise. (d)
The right of any Partner to withdraw or receive distributions pursuant to this
Section 6.4 is subject to the provision by the General Partner for all
liabilities of the Partnership and for reserves for contingencies as provided in
Section 3.6 (including, in either case, for the Partnership’s anticipated
obligations under section 4.9, section 6.2 and section 10.3 of the Fund LP
Agreement). (e) A former Partner shall remain liable to make capital
contributions to the Partnership pursuant to Section 3.1(d) and Section 4.2(a),
notwithstanding that such Person may have withdrawn from the Partnership and
ceased to be a Partner. Section 6.5 Pledges (a) A Limited Partner shall not
pledge or grant a security interest in such Limited Partner’s interest in the
Partnership unless the prior written consent of the General Partner has been
obtained (which consent may be given or withheld by the General Partner). (b)
Each limited partner interest in the Partnership shall constitute a “security”
within the meaning of, and governed by, (i) Article 8 of the Uniform Commercial
Code (including section 8-102(a)(15) thereof) as in effect from time to time in
the State of Delaware (the “DEUCC”), and (ii) Article 8 of the Uniform
Commercial Code of any other applicable jurisdiction that now or hereafter
substantially includes the 1994 revisions to Article 8 thereof as adopted by the
American Law Institute and the National Conference of Commissioners on Uniform
State Laws and approved by the American Bar Association on February 14, 1995.
Notwithstanding any provision of this Agreement to the contrary, to the extent
that any provision of this Agreement is inconsistent with any non-waivable
provision of Article 8 of the DEUCC, such provision of Article 8 of the DEUCC
shall be controlling. (c) Any limited partner interest in the Partnership may be
evidenced by a certificate of limited partnership interest issued by the
Partnership in such form as the General Partner may approve. Every certificate
representing a limited partner interest in the Partnership shall bear a legend
substantially in the following form:



--------------------------------------------------------------------------------



 
[a1043creditopportunityi024.jpg]
21 “The limited partner interest represented by this certificate shall
constitute a “security” within the meaning of, and governed by, (i) Article 8 of
the Uniform Commercial Code (including section 8-102(a)(15) thereof) as in
effect from time to time in the State of Delaware, and (ii) Article 8 of the
Uniform Commercial Code of any other applicable jurisdiction that now or
hereafter substantially includes the 1994 revisions to Article 8 thereof as
adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995. The transfer of this certificate and the limited partner
interest represented hereby is restricted as described in the amended and
restated limited partnership agreement of the Partnership, dated as of July 14,
2009, as the same may be amended or restated from time to time.” (d) The
Partnership shall maintain books for the purpose of registering the Transfer of
limited partner interests in the Partnership. In connection with a Transfer in
accordance with this Agreement of any limited partner interests in the
Partnership, the endorsed certificate(s) evidencing such interest shall be
delivered to the Partnership for cancellation, and the Partnership shall
thereupon issue a new certificate to the transferee evidencing the interest that
was transferred and, if applicable, the Partnership shall issue a new
certificate to the transferor evidencing any interest registered in the name of
the transferor that was not transferred. ARTICLE 7 POINTS Section 7.1 Allocation
of Points (a) A “Point” means a 1/x share of Operating Profit or Operating Loss,
where x equals the aggregate number of Points assigned or available for
assignment at the relevant time. The aggregate number of Points assigned or
available for assignment to all Partners shall initially be 2,000. (b) Except as
otherwise provided herein, the General Partner shall be responsible for the
allocation of Points from time to time to the Limited Partners. At each such
time of



--------------------------------------------------------------------------------



 
[a1043creditopportunityi025.jpg]
22 allocation, all Points available for allocation shall be so allocated to the
Limited Partners (including APH) by the General Partner. Points allocated to
Limited Partners (other than APH) may not be reduced except as set forth in
Section 6.1 and Section 7.2. Upon any allocation of Points (other than Excess
Points) by the General Partner to an existing or new Limited Partner other than
APH, there shall be a corresponding reduction in the Points of APH, as provided
in Section 6.1. (c) The General Partner shall maintain on the books and records
of the Partnership a record of the number of Points allocated to each Limited
Partner and shall give notice to each Limited Partner of the number of such
Limited Partner’s Points upon admission to the Partnership of such Limited
Partner and as soon as reasonably practicable upon any change in such Limited
Partner’s Points. Section 7.2 Effect of Withdrawal on Points (a) The Points of
any Limited Partner that withdraws or is deemed to have withdrawn from the
Partnership shall be forfeited, as of the effective date of such Limited
Partner’s withdrawal or deemed withdrawal, unless otherwise determined by the
General Partner. (b) Any Points that are forfeited pursuant to Section 7.2(a)
shall, automatically and without any action on the part of any Person, be
reallocated to APH, unless otherwise determined by the General Partner; and no
Limited Partner other than APH shall have any right or claim with respect to
such forfeited Points. ARTICLE 8 DISSOLUTION AND LIQUIDATION Section 8.1
Dissolution and Liquidation of Partnership (a) Upon dissolution of the
Partnership in accordance with the Act, the General Partner shall liquidate the
business and administrative affairs of the Partnership, except that, if the
General Partner is unable to perform this function, a liquidator may be elected
by a majority in interest (determined by Points) of Limited Partners and upon
such election such liquidator shall liquidate the Partnership. FC Profit and FC
Loss, Operating Profit and Operating Loss during the Fiscal Years that include
the period of liquidation shall be allocated pursuant to Section 3.4. The
proceeds from liquidation shall be distributed in the following manner: (i)
first, the debts, liabilities and obligations of the Partnership including the
expenses of liquidation (including legal and accounting expenses incurred in
connection therewith), up to and including the date that distribution of the
Partnership’s assets to the Partners has been completed, shall be satisfied
(whether by payment or by making reasonable provision for payment thereof); and
(ii) thereafter, the Partners shall be paid amounts pro rata in accordance with
and up to the positive balances of their respective Capital Accounts, as
adjusted pursuant to Article 3.



--------------------------------------------------------------------------------



 
[a1043creditopportunityi026.jpg]
23 (b) Anything in this Section 8.1 to the contrary notwithstanding, the General
Partner or liquidator may distribute ratably in kind rather than in cash, upon
dissolution, any assets of the Partnership in accordance with the priorities set
forth in Section 8.1(a); provided that if any in kind distribution is to be
made, the assets distributed in kind shall be valued as of the actual date of
their distribution and charged as so valued and distributed against amounts to
be paid under Section 8.1(a). ARTICLE 9 GENERAL PROVISIONS Section 9.1 Amendment
of this Agreement (a) The General Partner may amend this Agreement at any time,
in whole or in part, without the consent of any other Partner; provided that any
amendment which would increase the obligation of any Partner to make any
contribution to the capital of the Partnership or adversely affect such
Partner’s right to withdraw voluntarily from the Partnership shall not be made
unless such Partner has, at the General Partner’s election, (i) consented
thereto, or (ii) been provided with an opportunity to withdraw from the
Partnership as of a date determined by the General Partner that is prior to the
effective date of the amendment. Without limiting the foregoing, the General
Partner may amend this Agreement at any time, in whole or in part, without the
consent of any other Partner, to enable the Partnership to comply with the
requirements of the “Safe Harbor” Election within the meaning of the Proposed
Revenue Procedure of Notice 2005-43, 2005-24 IRB 1, Proposed Treasury Regulation
section 1.83-3(e)(1) or Proposed Treasury Regulation section 1.704-1(b)(4)(xii)
at such time as such proposed Procedure and Regulations are effective and to
make any such other related changes as may be required by pronouncements or
Treasury Regulations issued by the Internal Revenue Service or Treasury
Department after the date of this Agreement. An adjustment of Points shall not
be considered an amendment to the extent effected in compliance with the
provisions of Section 6.1 or Article 7 as in effect on the date hereof or as
hereafter amended in compliance with the requirements of this Section 9.1(a).
(b) Notwithstanding the provisions of this Agreement, including Section 9.1(a),
it is hereby acknowledged and agreed that the General Partner on its own behalf
or on behalf of the Partnership without the approval of any Limited Partner or
any other Person may enter into one or more side letters or similar agreements
with one or more Limited Partners which have the effect of establishing rights
under, or altering or supplementing the terms of this Agreement. The parties
hereto agree that any terms contained in a side letter or similar agreement with
one or more Partners shall govern with respect to such Partner or Partners
notwithstanding the provisions of this Agreement. Any such side letters or
similar agreements shall be binding upon the Partnership or the General Partner,
as applicable, and the signatories thereto as if the terms were contained in
this Agreement. Section 9.2 Special Power-of-Attorney (a) Each Partner hereby
irrevocably makes, constitutes and appoints the General Partner with full power
of substitution, the true and lawful representative and attorney-in-fact,



--------------------------------------------------------------------------------



 
[a1043creditopportunityi027.jpg]
24 and in the name, place and stead of such Partner, with the power from time to
time to make, execute, sign, acknowledge, swear to, verify, deliver, record,
file and/or publish: (i) any amendment to this Agreement which complies with the
provisions of this Agreement (including the provisions of Section 9.1); (ii) all
such other instruments, documents and certificates which, in the opinion of
legal counsel to the Partnership, may from time to time be required by the laws
of the United States of America, the State of Delaware or any other
jurisdiction, or any political subdivision or agency thereof, or which such
legal counsel may deem necessary or appropriate to effectuate, implement and
continue the valid and subsisting existence and business of the Partnership as a
limited partnership; (iii) all such instruments, certificates, agreements and
other documents relating to the conduct of the investment program of the Fund
which, in the opinion of such attorney-in- fact and the legal counsel to the
Fund, are reasonably necessary to accomplish the legal, regulatory and fiscal
objectives of the Fund in connection with its or their acquisition, ownership
and disposition of investments, including, without limitation: (A) the governing
documents of any management entity formed as a part of the tax planning for the
Fund and any amendments thereto; and (B) documents relating to any restructuring
transaction with respect to any of the Fund’s investments; (iv) any written
notice or letter of resignation from any board seat or office of any Person
(other than a company that has a class of equity securities registered under the
Securities Exchange Act of 1934, as amended, or that is registered under the
Investment Company Act of 1940, as amended), which board seat or office was
occupied or held at the request of the Partnership or any of its Affiliates; and
(v) all such proxies, consents, assignments and other documents as the General
Partner determines to be necessary or advisable in connection with any merger or
other reorganization, restructuring or other similar transaction entered into in
accordance with this Agreement (including the provisions of Section 9.5(c)). (b)
Each Limited Partner is aware that the terms of this Agreement permit certain
amendments to this Agreement to be effected and certain other actions to be
taken or omitted by or with respect to the Partnership without such Partner’s
consent. If an amendment of the Certificate or this Agreement or any action by
or with respect to the Partnership is taken by the General Partner in the manner
contemplated by this Agreement, each Limited Partner agrees that,
notwithstanding any objection which such Limited Partner may assert with respect
to such action, the General Partner is authorized and empowered, with full power
of substitution, to exercise the authority granted above in any manner which may
be necessary or appropriate to permit such amendment to be made or action
lawfully taken or omitted. Each Partner is fully aware that each other Partner
will rely on the effectiveness of this special power-of-attorney with a view to
the orderly administration of the affairs of the Partnership. This
power-of-attorney is a



--------------------------------------------------------------------------------



 
[a1043creditopportunityi028.jpg]
25 special power-of-attorney and is coupled with an interest in favor of the
General Partner and as such: (i) shall be irrevocable and continue in full force
and effect notwithstanding the subsequent death or incapacity of any party
granting this power-of-attorney, regardless of whether the Partnership or the
General Partner shall have had notice thereof; and (ii) shall survive any
Transfer by a Limited Partner of the whole or any portion of its interest in the
Partnership, except that, where the transferee thereof has been approved by the
General Partner for admission to the Partnership as a substituted Limited
Partner, this power of attorney given by the transferor shall survive such
Transfer for the sole purpose of enabling the General Partner to execute,
acknowledge and file any instrument necessary to effect such substitution.
Section 9.3 Notices Any notice required or permitted to be given under this
Agreement shall be in writing. A notice to the General Partner shall be directed
to the attention of John J. Suydam. A notice to a Limited Partner shall be
directed to such Limited Partner’s last known residence as set forth in the
books and records of the Partnership or its Affiliates (a Limited Partner’s
“Home Address”). A notice shall be considered given when delivered to the
addressee either by hand at such Partner’s Partnership office or electronically
to the primary e-mail account supplied by the Partnership for Partnership
business communications, except that a notice to a former Partner shall be
considered given when delivered by hand by a recognized overnight courier
together with mailing through the United States Postal System by regular mail to
such former Partner’s Home Address. Section 9.4 Agreement Binding Upon
Successors and Assigns This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors by operation of
law, but the rights and obligations of the Limited Partners hereunder shall not
be assignable, transferable or delegable except as expressly provided herein,
and any attempted assignment, transfer or delegation thereof that is not made in
accordance with such express provisions shall be void and unenforceable. Section
9.5 Merger, Consolidation, etc. (a) Subject to Sections 9.5(b) and 9.5(c), the
Partnership may merge or consolidate with or into one or more limited
partnerships formed under the Act or other business entities (as defined in
section 17-211 of the Act) pursuant to an agreement of merger or consolidation
which has been approved by the General Partner. (b) Subject to Section 9.1(a)
but notwithstanding any other provision to the contrary contained elsewhere in
this Agreement, an agreement of merger or consolidation approved in accordance
with Section 9.5(a) may, to the extent permitted by section 17-211(g) of the Act
and Section 9.5(a), (i) effect any amendment to this Agreement, (ii) effect the
adoption of a new limited partnership agreement for the Partnership if it is the
surviving or resulting limited partnership in the merger or consolidation, or
(iii) provide that the limited partnership agreement



--------------------------------------------------------------------------------



 
[a1043creditopportunityi029.jpg]
26 of any other constituent limited partnership to the merger or consolidation
(including a limited partnership formed for the purpose of consummating the
merger or consolidation) shall be the limited partnership agreement of the
surviving or resulting limited partnership. (c) The General Partner may require
one or more of the Limited Partners to sell, exchange, transfer or otherwise
dispose of their interests in the Partnership in connection with any such
transaction, and each Limited Partner shall take such action as may be directed
by the General Partner to effect any such transaction. Section 9.6 Governing Law
This Agreement, and the rights of each and all of the Partners hereunder, shall
be governed by and construed in accordance with the laws of the State of
Delaware, without regard to conflict of laws rules thereof. The parties hereby
consent to the non-exclusive jurisdiction and venue for any action arising out
of or relating to this Agreement in the State Courts of the State of Delaware,
New Castle County, the State Courts of the State of New York, New York County,
the United States District Court for the District of Delaware located in New
Castle County or the United States District Court for the Southern District of
New York located in New York County. In addition to any other means available at
law for service of process, each Limited Partner hereby agrees, to the fullest
extent permitted by law, that service of process will be duly effectuated when
delivered to a Limited Partner’s Home Address by hand or by a recognized
overnight carrier together with mailing through the United States Postal System
by regular mail. Section 9.7 Termination of Right of Action Every right of
action arising out of or in connection with this Agreement by or on behalf of
any past, present or future Partner or the Partnership against any past, present
or future Partner shall, to the fullest extent permitted by applicable law,
irrespective of the place where the action may be brought and irrespective of
the residence of any such Partner, cease and be barred by the expiration of
three years from the date of the act or omission in respect of which such right
of action arises. Section 9.8 Confidentiality (a) Each Limited Partner
acknowledges and agrees that the information contained in the books and records
of the Partnership concerning the Points assigned with respect to any other
Limited Partner is confidential, and, to the fullest extent permitted by
applicable law, each Limited Partner waives, and covenants not to assert, any
claim or entitlement whatsoever to gain access to any such information. The
Limited Partners agree that the restrictions set forth in this Section 9.8(a)
shall constitute reasonable standards under the Act regarding access to
information. (b) Each Limited Partner acknowledges and agrees not to, at any
time, either during the term of such Limited Partner’s participation in the
Partnership or thereafter, disclose, use, publish or in any manner reveal,
directly or indirectly, to any Person (other than on a confidential basis to
such Limited Partner’s legal and tax advisors who have a need to know such
information) the contents of this Agreement or any Confidential Information,
except (i) with the prior written consent of the General Partner, (ii) to the
extent that any such information is in the



--------------------------------------------------------------------------------



 
[a1043creditopportunityi030.jpg]
27 public domain other than as a result of the Limited Partner’s breach of any
of his obligations, or (iii) where required to be disclosed by court order,
subpoena or other government process; provided that, to the fullest extent
permitted by law, the Limited Partner shall promptly notify the General Partner
upon becoming aware of any such disclosure requirement and shall cooperate with
any effort by the General Partner to prevent or limit such disclosure. (c)
Notwithstanding any of the provisions of this Section 9.8, each Limited Partner
may disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of an investment in the Partnership and all
materials of any kind (including tax opinions or other tax analyses) that are
provided to the Limited Partner relating to such tax treatment. For this
purpose, “tax treatment” is the purported or claimed United States federal
income tax treatment of a transaction and “tax structure” is limited to any fact
that may be relevant to understanding the purported or claimed United States
federal income tax treatment of a transaction. For this purpose, the names of
the Partnership, the Partners, their affiliates, the names of their partners,
members or equity holders and the representatives, agents and tax advisors of
any of the foregoing are not items of tax structure. Section 9.9 Not for Benefit
of Creditors The provisions of this Agreement are intended only for the
regulation of relations among Partners and between Partners and former or
prospective Partners and the Partnership. Subject to the rights of Covered
Persons provided by Section 5.7, this Agreement is not intended for the benefit
of any Person who is not a Partner, and no rights are intended to be granted to
any other Person who is not a Partner under this Agreement. Section 9.10
Consents Any and all consents, agreements or approvals provided for or permitted
by this Agreement shall be in writing and a signed copy thereof shall be filed
and kept with the books of the Partnership. Section 9.11 Reports As soon as
practicable after the end of each taxable year, the General Partner shall
furnish to each Limited Partner (a) such information as may be required to
enable each Limited Partner to properly report for United States federal and
state income tax purposes such Partner’s distributive share of each Partnership
item of income, gain, loss, deduction or credit for such year, and (b) a
statement of the total amount of Operating Profit or Operating Loss for such
year and a reconciliation of any difference between (i) such Operating Profit or
Operating Loss and (ii) the aggregate net profits or net losses allocated by the
Fund to the Partnership for such year (other than any difference attributable to
the aggregate FC Profit or FC Loss allocated by the Fund to the Partnership for
such year). Section 9.12 Filings The Partners hereby agree to take any measures
necessary (or, if applicable, refrain from any action) to ensure that the
Partnership is treated as a partnership for United States federal, state and
local income tax purposes.



--------------------------------------------------------------------------------



 
[a1043creditopportunityi031.jpg]
28 Section 9.13 Miscellaneous (a) The captions and titles preceding the text of
each Section hereof shall be disregarded in the construction of this Agreement.
(b) As used herein, masculine pronouns shall include the feminine and neuter,
and the singular shall be deemed to include the plural. (c) This Agreement may
be executed in counterparts, each of which shall be deemed to be an original
hereof. [Signature Page Follows]



--------------------------------------------------------------------------------



 
[a1043creditopportunityi032.jpg]
Apollo Credit Opportunity Advisors I, L.P. Third Amended and Restated Limited
Partnership Agreement Signature Page IN WITNESS WHEREOF, the parties hereto have
executed this Agreement on January 12, 2011 and made effective as of July 14,
2009. General Partner: APOLLO COF I CAPITAL MANAGEMENT, LLC By: /s/ Wendy F.
Dulman Name: Wendy F. Dulman Title: Vice President Limited Partners: APOLLO
PRINCIPAL HOLDINGS IX, L.P. By: Apollo Principal Holdings IX GP, Ltd., its
General Partner By: /s/ John J. Suydam Name: John J. Suydam Title: Vice
President APOLLO CREDIT OPPORTUNITY CM EXECUTIVE CARRY I, L.P. By: Apollo COF I
Capital Management, LLC, its General Partner By: /s/ John J. Suydam Name: John
J. Suydam Title: Vice President



--------------------------------------------------------------------------------



 